DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 08/03/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (U. S. Pat. No. - 8,477,980) in view of Watson et al. (U. S. Pat. App. Pub. No. – 2002/0110256).
Regarding claim 17, Li et al. disclose a headliner assembly for a vehicle (Fig. 2) comprising: a headliner (12) comprised of an acoustically transparent layer (16, 18, 20) that is exposed to a cabin of the vehicle and a base substrate layer (14) defining an opening (22); and a microphone assembly including a housing (24) that defines an integrally-formed hollow shaft element (Fig. 3) that is configured to be received by the opening to define an air path (28), and a microphone element (30) mounted to a supporting board (Fig. 3) and aligned with the air path such that the air path directs sound from the cabin to the microphone element (Figs. 2-3). But Li et al. may not specially teach that the supporting board is a circuit board as claimed. Watson et al. disclose a similar structured headliner assembly for a vehicle, comprising a microphone element (1000) mounted to a circuit board (1502). It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide a suitable circuit board, such as PCB, for the supporting board of the headliner assembly taught by Li et al., in order to effectively and efficiently utilize the headliner assembly.
Regarding claim 18, Li et al. further disclose the headliner assembly, comprising a gasket element (34) installed between the circuit board and the shaft element and extending the air path (Figs. 2-3).
Regarding claim 20, Li et al. may not specially teach that the shaft element defines a conically-shaped inner surface as claimed. Since providing suitable waveguide element for a microphone housing is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable waveguide, such as a conical horn, for the microphone element of the headliner assembly taught by Li et al., in order to provide better sound receiving area for the microphone element of the headliner assembly.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651